TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00080-CR




                                 Ex parte Fabbian Donte Scott




           FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY
               NO. 21-36749, JOHN B. STEVENS JR., JUDGE PRESIDING



                           MEMORANDUM OPINION

               Fabbian Donte Scott, acting pro se, filed a notice of appeal from a January 31,

2022 order denying his application for a pretrial writ of habeas corpus issued by the criminal

district court of Jefferson County, Texas. 1 However, our appellate jurisdiction in criminal cases

does not extend to Jefferson County, which is outside the boundaries of our district. Compare

Tex. Gov’t Code § 22.201(d) (listing twenty-four counties in Third Court of Appeals’ district),

with id. § 22.201(j) (listing counties in Ninth Court of Appeals District, including

Jefferson County). Because Jefferson County is outside the boundaries of our district, we lack

appellate jurisdiction in this matter, and we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

       1 We reference only the information that Scott provided in his notice of appeal and in his
prematurely filed brief because we do not have a clerk’s record.
Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: March 22, 2022

Do Not Publish




                                               2